DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1-2, 5, 7-9, 11-12, 17-18, 21-22, 27-28, 31-32 & 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon US PG Pub 2004/0030571 A1 (hereafter Solomon), in further view of Payton US PG pub 2002/0138179 and further in view of Solomon US PG Pub 2004/0030570 A1 (hereafter Solomon 570).
 
Regarding claims 1, 11, 21 & 31 where it is disclosed by Solomon to have a robotic system which includes numerous robots which as a group are labeled a swarm by Solomon.  Solomon also teaches having a transceiver to broadcast the availability of the robot to host one or more robot in a swarm of robots and to receive a copy request from a robot within the swarm of robots as described in at least paragraphs 172-173, 176, 198, 199 and 200 also shown in figure 12.  It is shown by Solomon in figure 12 to have the leader robot not being detected and then the second robot being sent software to replicate the lead robot and hence being a replica of the lead robot in the swarm of robots/bots.  Solomon in at least figure 23 shows how the bots/robots are in communication with each other at all times and when needed the bots can receive updates to their software as need be.  It is also described by Solomon in at least figure 34 to have their system also have the software being sent to the lead robot and then have the lead robot send the program updates to the slave robots.  Solomon in figures 71, 73 shows how their system is able to replicate each different robot which is removed from the swarm on to another robot which is already in the swarm or just joined the swarm.  The lead robot is able to determine if the new robot will be able to carry out the function of the removed robot and hence send information to 
However if applicant does not find that the prior art of Solomon and that system does include a virtual partition then it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have Solomon to have the virtual partition on which the software is stored until it is fully integrated into the robot.  For example Fletecher et al., US PG Pub 2008/0091300 A1 in paragraph 51 describes this, where Fletcher is not relied upon as prior art but to merely to show that robots do use partitions to store information which can later be integrated into the robot.  Where one would be motivated to do this as it is a well-known technique used in the same field of endeavor as applicant and also would improve the systems performance as they system could store the new update in a safe space until the system is ready to integrate the new software and changes to the system.  
However it is not specifically disclosed by Solomon to have their system also to use the “route of travel of the apparatus” for determining if the drone is useable in the swarm.  
Payton is directed to a method and system for controlling the movements of a plurality of agents.  Payton in at least paragraphs 43-46 discloses their system also being able to determine if the drone is moving in the direction required for the drone to be used by the swarm of agents/bots.  Whereby the distance between the robots is used to keep them together and also attract robots to the group when they are moving a part and also prevent the robots from getting to close to each other when on the mission.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Solomon by the teachings of Payton where they are both directed to the same field of endeavor of controlling robotic groups.  Where one would have been motivated to modify Solomon by the use of a known technique to improve similar devices in the same way, as taught by Payton.  In this instance the modification of Solomon whom has the swarm of bots move towards a target but does not specifically mention the bot maintaining a safe distance between themselves to prevent them all being damaged or destroyed during the attacking of the target by maintain a distance which is close but also far enough away to allow for the bot to attack but not all get destroyed at the same time as disclosed by Payton.  
However it is not specifically disclosed by either Solomon or Payton to have their systems also being able to use “instructions from the bot to perform a task using the virtual bot”.  
Solomon 570 is directed to a system and method for leader follower model of mobile robotic systems aggregation using swarms.  Solomon 570 in at least figure 34 and described in paragraphs 214 allows for their system to use software bots/virtual bots to be transmitted to 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Solomon and Payton by the teachings of Solomon 570, where they are all directed to the same field of endeavor of swarm control of robotic devices.  Where one would have been motivated to modify both Solomon and Payton by using a known technique to improve a similar device in the same way, as taught by Solomon 570.  In this instance the modification of Solomon and Payton whom both do not specifically describe the software being download on to the robotic drones and then run the by drone to be able to carry out the mission by updating the software which is already on the drone, as taught by Solomon 570.  This modification would have allowed the system to better respond to changing missions and different tasks that the robot may encounter and allow the system to be more versatile and functional at carrying out numerous tasks with the same drone just be software reconfiguration.  

Regarding claims 2, 12, 22 & 32 where it is disclosed by Solomon in at least paragraphs 172-173, 176 and 198-200 to have their new lead robot being able to execute the software program and commands which have been transmitted to it.  The new lead robot basically updates it software and turns in to the lead robot.  Whereby the new lead robot has to download the instruction on to a partition space on its system and then downloads and integrates the new software in to its system.  Whereby, the downloaded software is stored on a virtual partition on the new lead robot until it updates the whole system to turn into the lead robot.  

Regarding claim 5 where it is disclosed by Solomon in at least paragraph 36 to have their system also sensors to provide sensing information/resources to the lead robot.  

Regarding claims 7, 17, 27 & 37 where it is disclosed by Solomon in at least paragraphs 172-173, 176 and 198-200 to have their system also have the robots being able to send software transfer request due to the lead robot not being available due to lost signal or damage and hence another robot takes over the leaders role and needs to replicate the leaders software.  The server in Solomon is acting as the virtual partition where this is used to replicate and send the software to and from the robots when the software needs to be replicated due to a lost leader.  Solomon in at least in figure 15 show the main server which acts as the interface to allow the software bots to be transferred from one drone to the next when needed.  
However it is not specifically disclosed by Solomon to have their system also to use the “route of travel of the apparatus” for determining if the drone is useable in the swarm.  
Payton is directed to a method and system for controlling the movements of a plurality of agents.  Payton in at least paragraphs 43-46 discloses their system also being able to determine if the drone is moving in the direction required for the drone to be used by the swarm of agents/bots.  Whereby the distance between the robots is used to keep them together and also attract robots to the group when they are moving a part and also prevent the robots from getting to close to each other when on the mission.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Solomon by the teachings of Payton where they are both directed to the same field of endeavor of controlling robotic groups.  Where one would have been motivated to modify Solomon by the use of a known technique to improve similar devices 
However it is not specifically disclosed by either Solomon or Payton to have their systems also being able to use “instructions from the bot to perform a task using the virtual bot”.  
Solomon 570 is directed to a system and method for leader follower model of mobile robotic systems aggregation using swarms.  Solomon 570 in at least figure 34 and described in paragraphs 214 allows for their system to use software bots/virtual bots to be transmitted to robots and then the robot will use the newly downloaded software/virtual bot to carry out a task/mission.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Solomon and Payton by the teachings of Solomon 570, where they are all directed to the same field of endeavor of swarm control of robotic devices.  Where one would have been motivated to modify both Solomon and Payton by using a known technique to improve a similar device in the same way, as taught by Solomon 570.  In this instance the modification of Solomon and Payton whom both do not specifically describe the software being download on to the robotic drones and then run the by drone to be able to carry out the mission by updating the software which is already on the drone, as taught by Solomon 570.  This modification would have allowed the system to better respond to changing missions and different tasks that the robot may encounter and allow the system to be more versatile and functional at carrying out numerous tasks with the same drone just be software reconfiguration.  
Regarding claims 8, 18, 28 & 38 where it is disclosed by Solomon in at least paragraphs 172-173, 176 and 198-200 to have their system also have the leader robot in the first swarm of robots to receive a copy request at a server/virtual partition to replicate the first robots software and transmit it to the new leader of the first robot swarm.  Whereby, the new leader is read as being the first bot as the second robot is the previous leader whom is out of the swarm due to damage or other problems.  
However it is not specifically disclosed by Solomon to have their system also to use the “route of travel of the apparatus” for determining if the drone is useable in the swarm.  
Payton is directed to a method and system for controlling the movements of a plurality of agents.  Payton in at least paragraphs 43-46 discloses their system also being able to determine if the drone is moving in the direction required for the drone to be used by the swarm of agents/bots.  Whereby the distance between the robots is used to keep them together and also attract robots to the group when they are moving a part and also prevent the robots from getting to close to each other when on the mission.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Solomon by the teachings of Payton where they are both directed to the same field of endeavor of controlling robotic groups.  Where one would have been motivated to modify Solomon by the use of a known technique to improve similar devices in the same way, as taught by Payton.  In this instance the modification of Solomon whom has the swarm of bots move towards a target but does not specifically mention the bot maintaining a safe distance between themselves to prevent them all being damaged or destroyed during the attacking of the target by maintain a distance which is close but also far enough away to allow for the bot to attack but not all get destroyed at the same time as disclosed by Payton.  
However it is not specifically disclosed by either Solomon or Payton to have their systems also being able to use “instructions from the bot to perform a task using the virtual bot”.  
Solomon 570 is directed to a system and method for leader follower model of mobile robotic systems aggregation using swarms.  Solomon 570 in at least figure 34 and described in paragraphs 214 allows for their system to use software bots/virtual bots to be transmitted to robots and then the robot will use the newly downloaded software/virtual bot to carry out a task/mission.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Solomon and Payton by the teachings of Solomon 570, where they are all directed to the same field of endeavor of swarm control of robotic devices.  Where one would have been motivated to modify both Solomon and Payton by using a known technique to improve a similar device in the same way, as taught by Solomon 570.  In this instance the modification of Solomon and Payton whom both do not specifically describe the software being download on to the robotic drones and then run the by drone to be able to carry out the mission by updating the software which is already on the drone, as taught by Solomon 570.  This modification would have allowed the system to better respond to changing missions and different tasks that the robot may encounter and allow the system to be more versatile and functional at carrying out numerous tasks with the same drone just be software reconfiguration.  

Regarding claim 9 where it is disclosed by Solomon in at least paragraphs 172-173, 176 and 198-200 to have the server act as the virtual partition which receives the software from the old leader and transmits it to the new leader robot.  The server has the capability to copy and transmit the software from all the robots to one another to allow them to carry out different task .  

Claims 3-4, 13, 23 & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Nychis et al., US PG Pub 2016/0259651 (hereafter Nychis).  

Regarding claims 3, 13, 23 & 33 where all the limitations of claims 2, 12, 21 & 32 are disclosed by Solomon as described above.  Solomon does disclose that the when the damaged lead robot is removed from the swarm the new lead robot has software pushed to it to allow it to carry out the task of a lead robot, please see above.  Furthermore, when the new lead has the software pushed to it, it would have to remove/delete the old software and install the new software.  
Where it is not specifically disclosed by Solomon to have their system carrying out the function: having a copy of the robot software, which is copied being deleted from the hypervisor, after the commands have been executed.  
Nychis is directed to a software robot for programmatically controlling computer programs to perform tasks.  Where it is disclosed by Nychis in at least paragraph 377 to have their system have a hypervisor in the robot which is used to separate the controllers in the robot from each other to allow for the copying of the software form different robots.  Hence, the hypervisor would act like a temporary area for the software to be stored and run from and then deleted when a new software is downloaded. As it well known and understood in the art that the “hypervisor” is used in virtual machines in this way and once the hypervisor has run the where Shultz has not been relied upon as a reference but merely to show that the hypervisors function is well known and routine in the art for having it being used to delete program once they have been used].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Solomon by the teachings of Nychis where they are both directed to the same field of endeavor of robotics and the control of robots.  Where one would have been motivated to apply a known technique to a known device ready for improvement to yield predictable results.  In this instance the modification of Solomon whom has the robot whom stored information and also delete software from the robots based on what role they are needed for in the mission.  The robots then delete this information when they are no longer needed for the role they had been assigned for once the mission is complete.  However, no mention of using a hypervisor to allow for both software to be on the robot and use the hypervisor as temporary storage for the new software and delete the software from there once it is no longer needed as taught by Nychis.  

Regarding claims 4, 13, 23 and 33
Where it is not specifically disclosed by Solomon to have the copy of the robot is deleted from the hypervisor after a period of time.  
Nychis is directed to a software robot for programmatically controlling computer programs to perform tasks.  Where it is disclosed by Nychis in at least paragraph 377 to have their system have a hypervisor in the robot which is used to separate the controllers in the robot from each other to allow for the copying of the software form different robots.  Hence the hypervisor would act like a temporary area for the software to be stored and run from and then deleted when a new software is downloaded.  As applicant has not defined what a period of time is the BRI of this would be any time and thus as soon as the software is downloaded and implemented the deletion happens and thus would meet applicant’s requirements. As it well known and understood in the art the a “hypervisor” is used in virtual machines and once it has run the temporary program it will delete the temporary program, this is described in Shultz et al., (2006/0136667 A1) in paragraphs 9, 42, 45 & 47 [where Shultz has not been relied upon as a reference but merely to show that the hypervisors function is well known and routine in the art for having it being used to delete program once they have been used].      
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Solomon by the teachings of Nychis where they are both directed to the same field of endeavor of robotics and the control of robots.  Where one would have been motivated to apply a known technique to a known device ready for improvement to yield predictable results.  In this instance the modification of Solomon whom has the robot whom stored information and also delete software from the robots based on what role they are needed for in the mission.  The robots then delete this information when they are no longer needed for the role they had been assigned for once the mission is complete.  However, no .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Harden et al., US PG Pub 2005/0080799 A1 (hereafter Harden).  

Regarding claim 6 where all the limitations of claim 1 are disclosed by Solomon as described above.  However Solomon does not specifically disclose the further limitation of having an authenticator to authenticate the robot.  
Harden is directed to a real time information collection and distribution system for robots and electronically controlled machines.  Where Harden in at least paragraph 8 describes the use of an authenticator for authenticating robots.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Solomon by Harden where they are both directed to the same field of endeavor of robotic system and the control of robots.  Where one would have been motivated to modify Solomon by Harden by combining known elements according to known methods to yield predictable results.  In this instance the modification of Solomon whom does not include an authenticator for authenticating the robots to make sure they are authorized to be a part of the swarm as taught by Harden.  This would prevent erroneous robots from being part of the swarm when they are not supposed to be and prevent unauthorized robots being attached to the swarm.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Whittaker et al., US PG Pub 2008/0059007 A1 (hereafter Whittaker).  

Regarding claim 10 where all the limitations of claim 1 are disclosed by Solomon as described above.  Where it is not specifically disclosed by Solomon to have their system include the evaluator being used to determine if the apparatus is equipped to propagate the robot based on a speed parameter.  
Whittaker is directed to a system and method for autonomously convoying vehicles.  Where it is described by Whittaker in at least paragraphs 26-30 to have an evaluator being used to determine if the apparatus is equipped to propagate the robot based on a speed setting and the master provides the specific speed information to allow the drones to join and keep up with the convoy based on the speed and distance parameters set by the master drone.  The speed is used to keep the convoy within communication distance of each other to allow for the control of the other drones from the master when they are in convoy formation using wireless signals as described in at least paragraph 28.  When communicating over wireless signals the distance and speed are critical for the control of the vehicles/drones.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Solomon by the teachings of Whittaker where they are both directed to the same field of endeavor of robots working together to achieve the same mission.  Where one would have been motivated to modify Solomon by Whittaker by using a known technique/device to improve a similar device in the same way.  In this instance the modification of Solomon whom has robots working together but not using an evaluator to ensure the closest robot ends up being the lead robot when the leader robots is damaged.  Where this is taught by .  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5 where applicants’ have amended the claims to now include the phrase “virtual bots” and where the claims now reads, “a sensor to provide sensing resources for the virtual bot.”  The virtual bot in applicants’ claims and specification (see paragraphs 25-35 in specification), is software which is run on a processor that allows it to be stored and eventually allows the software to be loaded on to the processor and be run by said processor.  The virtual For the purpose of compact prosecution the claims will be examined as best understood.  

Regarding claims 7, 27 and 37
Regarding claims 8, 28 and 38 where applicants claim to have a “first and second interface”.  Applicant do not seem to have had possession of these features in the originally filed specification and hence is new matter.  The specification as filed does have support for “a interface” but not more than one.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "a virtual bot" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant already has a virtual bot as described in line 3 and thus it is unclear if this is another virtual bot or the same one?

Claims 2-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 2-4 where it is disclosed by applicant to have “to propagate the virtual bot, the virtual partition is to execute the instructions of the virtual bot.”  The claim is indefinite as it seems to be missing what is actual propagating what?  The claims seems to be stating that the virtual partition is executing the instructions of the bot but the propagating of the virtual bot part is unclear and how it ties into this claim?  Is the virtual partition carrying out the propagation by the instructions of the virtual partition?  The metes and bounds of the claimed invention are indefinite and for the purpose of compact prosecution the claims will be examined as best understood.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
claims 11-13 and 17-18 which include the phrase “means for” have been interpreted by invoking 112th (f)/112th 6th.  

Response to Arguments
Applicant's arguments filed 07/02/2020 have been fully considered but they are not persuasive. Applicants’ arguments are respectfully traversed and the rejection is maintained.  Where applicants’ argue that the prior art of Solomon does not teach or suggest an evaluator to evaluate instructions from a bot and determine if an apparatus is equipped to propagate a virtual bot associated with the bot, this is respectfully traversed.  An evaluator as per applicant specification is merely a software component which allows the robotic system to allocate a new identity to another robot based on the requirements for the work that needs to be carried out.  As described above the prior art of Solomon does carry out this function.  Applicant defines the evaluator as being able to analyze data being sent to it from other devices and determines if the robotic device is suitable for the job that needs to be carried out.  The prior art of Solomon has a software agent which is used to help determine if the robot is suitable for the task and then it is used to update the robot so as it can carry out the desired work/mission.  The software agent/evaluator is described in at least paragraphs 213-215 and there is further explanation as to what the software agent can do in the following paragraphs 171-173, 194, 219 and 283-286.  Applicant’s virtual bots are merely software code which is being sent to robotic devices which are free to carry out the mission and this is disclosed by Solomon in at least figure 24 and paragraph 214.  Where it states that the robots are provided/sent new software which will then allow them to carry out new task which they were not originally set up for and thus the robot is now suitable to carry out the new task it is programmed with by the evaluator software from the .  
Where applicants argue, “The lead robot us able to determine if the new robot will be able to carry out the function of the removed robot and hence send information to the robot to reprogram it to carry out the functions of the previously removed robot.”  This is respectfully traversed as they are directed to Solomon in at least figures 19-20 and 23 where it can be seen that any drones which leave the swarm group are replaced and the master drone send the other slave drones updated software.  In Solomon figures 36 & 40 it shows how the squad is formed by the most similar or specialized drones for the mission group together, this would indicate that the master drone is determining what skills each drone has and whether to include it in the swarm or not based on it special skill set, also see paragraphs 171-172, 187, 191, 194 and 214-217.  Where in specifically paragraph 187 they describe only using specialist MRV’s which are drones which have very specific functions.  In paragraphs 226, 228 and 284-285 they describe how the specialist MRV are drawn into the new swarms to carry out tasks to help the swarm achieve the objective.     
Applicants are also directed to paragraph 191 where it describes how the system checks to see from the robots data if they are fully functional or not.  Hence it would have been obvious that the system once it has checked the robots for an problems or issues then the system would not pick that robot as it leader as it would not functional be able to carry out the desired function which are required by the leader robot.  
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.